[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment reversed and remanded. See Opinion and Judgment Entry. [FORD] (CHRISTLEY) (NADER)
CRIMINAL PROCEDURE:
When a plea agreement is entered into and provides that the State will recommend a particular sentence on the record and in open court, the failure of the State to make such recommendation permits the defendant to later withdraw his guilty plea. This rule applies even if the State made the recommendation to the trial judge, though off the record and not in open court.